NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3918-19

STRIKE PCH, LLC,

          Plaintiff-Respondent,

v.

ISAAC STERN and DAVID
GLASS,

          Defendants,

and

JEFFREY REECE, CHANG
JIN KIM, and PINNEX CAPITAL
HOLDINGS, LLC,

     Defendants-Appellants.
_____________________________

                   Argued October 19, 2021 – Decided November 15, 2021

                   Before Judges Messano, Accurso, and Rose.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Union County, Docket No.
                   C-000084-19.
            Jared Newman (Herrick, Feinstein, LLP) of the New
            York bar, admitted pro hac vice, argued the cause for
            appellants (Herrick, Feinstein, LLP, attorneys; Avery
            Mehlman, on the briefs).

            Jonathan T. Suder (Friedman, Suder & Cooke) of the
            Texas bar, admitted pro hac vice, argued the cause for
            respondent (Pinilis Halpern, LLP, Jonathan T. Suder
            and Glenn S. Orman (Friedman, Suder & Cooke) of the
            Texas bar, admitted pro hac vice, attorneys; Jonathan
            T. Suder, Glen S. Orman and William J. Pinilis, on the
            brief).

PER CURIAM

      Defendants Pinnex Capital Holdings, LLC (Pinnex), Jeffrey Reece, and

Chang Jin Kim (collectively, the Pinnex Defendants) appeal from the trial

court's March 20, 2020 order (the March 20 order) that: 1) dismissed the second

amended complaint filed by plaintiff, Strike PCH, LLC (Strike), without

prejudice; and 2) further provided that "[t]he parties shall take all necessary

steps to return the matter to [a]rbitration." We affirm in part, to the extent the

order required only plaintiff and defendant Isaac Stern to return to arbitration.

We reverse in all other respects, including the dismissal of the complaint against




                                                                            A-3918-19
                                        2
the Pinnex Defendants and defendant David Glass, who never participated in the

arbitration to which the court ordered the parties to "return." 1



                                         I.

      Strike's second amended complaint was dismissed on the Pinnex

Defendants' motion to dismiss for failure to state a claim.          R. 4:6-2(e).

Routinely, on such motions the trial court "limit[s] its review to 'the pleadings

themselves.' If the court considers evidence beyond the pleadings . . . , that

motion becomes a motion for summary judgment, and the court applies the

standard of Rule 4:46." Dimitrakopoulos v. Borrus, Goldin, Foley, Vignuolo,

Hyman & Stahl, PC, 237 N.J. 91, 107 (2019) (quoting Roa v. Roa, 200 N.J. 555,

562 (2010)). We review the trial court's decision under either rule de novo. Id.

at 108; Woytas v. Greenwood Tree Experts, Inc., 237 N.J. 501, 511 (2019) ("We

review a grant of summary judgment de novo, applying the same standard as the

trial court." (citing Bhagat v. Bhagat, 217 N.J. 22, 38 (2014))).

      In its second amended complaint, Strike set forth the alleged relationship

of the parties. Strike and Stern are the only members of Sokaor Capital, LLC


1
   Defendant Glass has not participated in this appeal. Nonetheless, for the
reasons that follow, the judge lacked authority to compel his participation in the
arbitration.
                                                                            A-3918-19
                                         3
(Sokaor), a separate holding company which "sole purpose . . . [wa]s to invest

in and own shares of Pinnex." Stern is a managing member and CEO of Pinnex,

a Delaware limited liability company, and holds a majority Class A membership

interest in the LLC. Reece and Kim are also members of Pinnex's board of

managers, and Glass is purported to be "a former co-founder and owner of

Pinnex," with "no formal title," but "actively advising Stern and taking action

on behalf of Pinnex."

      The Sokaor operating agreement required mandatory arbitration of any

dispute under the agreement.     In October 2017, alleging Stern engaged in

deceptive practices that limited its ability to participate in the purchase of

additional Pinnex shares, Strike commenced American Arbitration Association

(AAA) arbitration proceedings (the Arbitration) against Stern claiming minority

member oppression, fraud, tortious interference, conversion, unjust enrichment,

and veil piercing/alter ego. The final arbitration award (the Award) in Strike's

favor required Stern to transfer 446,018 Sokaor Series A Units to Strike.

Because the Sokaor units were tied directly on a one-to-one basis with the units

Sokaor held in Pinnex, the award effectively reduced the amount of shares Stern

held in Pinnex.




                                                                          A-3918-19
                                       4
      One day after the issuance of the final award, Stern sent an email

informing Strike that the Pinnex board of managers planned to commence a

forfeiture of the transferred shares. In relevant part, Stern stated:

            I regret to inform you that I have been notified that we
            . . . are in violation of the Pinnex Operating Agreement.
            It seems there is a restriction against the indirect
            transfer of Pinnex units. Transferring the additional
            shares in Sokoar [sic] per the panel's award is a
            violation of this covenant. As a penalty, I am being told
            that the board plans to impose a forfeiture upon us of
            446,018 Pinnex units. The Board or corporate counsel
            will forward any communications regarding this
            forfeiture directly to you.

      On July 3, 2019, Reece and Kim executed a written consent in lieu of

meeting and approved a resolution; Stern voted "no." The resolution deemed

the transfer contemplated by the Award to be a "Prohibited Indirect Transfer"

under Pinnex's operating agreement. As a result, the resolution deemed Sokaor

to have forfeited 446,018 Series A Units in Pinnex, with the forfeited units to be

distributed among the "remaining Series A members of [Pinnex] pro-rata in

accordance with their respective ownership of the Series A Units . . . ."

      In the interim, on June 21, 2019, Strike filed a complaint against Stern

seeking summary confirmation of the Award. See N.J.S.A. 2A:23B-22. Strike

subsequently filed a first and second amended complaint adding Glass and the

Pinnex Defendants and alleging various causes of action, including minority

                                                                            A-3918-19
                                         5
member oppression, fraud, and tortious interference with contractual rights. In

its second amended complaint, Strike contended the Award's forced transfer of

units was not a "prohibited transfer" under the Pinnex operating agreement:

            This "written consent" expressly violates the Pinnex
            Operating Agreement, which states that these types of
            transfers are permitted if they are "required by a legal
            authority of competent jurisdiction" when that transfer
            would otherwise by a prohibited one. The Panel's May
            15, 2019 Final Award was undoubtedly issued by "a
            legal authority of competent jurisdiction."

      The Pinnex Defendants, Stern, and Glass filed separate motions to dismiss

the second amended complaint.         The Pinnex Defendants asserted several

grounds supporting dismissal, and the judge heard oral arguments from all

counsel. During argument, counsel for the Pinnex Defendants noted, "this is a

dispute about an arbitration that we weren't even a party to." He explained

further:

            The problem here is how the arbitrators phrased and put
            their award together. You can't have somebody put an
            award together and bound [sic] the party that was never
            there and handcuff a party that was never there not to
            be able to do what it's obligated to do and what it can
            do under it's [sic]operating agreement.

            [(alteration in original).]

Strike made substantive arguments to rebut those made by the Pinnex

Defendants. At one point, counsel explained Strike's tortious interference claim:

                                                                           A-3918-19
                                          6
            [A]n agreement to go to arbitration is . . . the agreement
            to be bound by the arbitration and to let the arbitration
            control. And the conduct of Pinnex . . . thwarted the
            whole purpose of the arbitration.

                   Pinnex says we . . . have no privity. We have no
            relationship. And what we say is their conduct
            tortiously interfered with the benefits that should have
            flowed to us by virtue of our contract.

When the judge expressed her concern about the enforceability of the Award,

Strike's counsel seemingly recognized the limitation of the arbitration provision

in the Sokaor operating agreement, by continuing: "If you go back to arbitration,

how do you get the arbitrator to change what Pinnex did? . . . You can't. You

have to come here to do that." The judge reserved decision on the motions.

      Several weeks later, the judge sent a letter to all counsel. She indicated

she was vacating an order previously entered confirming the Award, noting she

was unaware that a timely objection was filed. The judge wrote:

                   I am not going to sign any order confirming an
            arbitration award which has clearly been entered as a
            result of incorrect information before the Panel.
            Accordingly, I am going to order the plaintiff to take
            whatever steps are necessary to reopen the award.

                  I do not think the motion before me is ripe given
            the lack of a confirmed arbitration award[,] and I have
            denied the motion without prejudice pending action
            from an Arbitration Panel.

            [(Emphasis added).]

                                                                           A-3918-19
                                        7
      Several weeks after, the judge sent all counsel another letter: "As you

know, I have ordered the parties to return to Arbitration . . . based on the fact

that the award calls for a transfer of Sokaor shares which was not permitted

according to Sokaor's Operating Agreement. 2 As a result, I am dismissing the

case without prejudice." The March 20 order filed the same day stated: "The

parties shall take all necessary steps to return the matter to Arbitration. . . . The

case is dismissed without prejudice." (Emphasis added.)

      Five days later, Strike commenced a new arbitration proceeding with

AAA against Stern, Glass, and the Pinnex Defendants, asserting claims of

minority member oppression, fraud, tortious interference, conversion, and

unjust enrichment. The Pinnex Defendants wrote to AAA stating they were "not

signatories to any arbitration agreement with Strike" and "not subject to the

jurisdiction" of the arbitration panel. AAA notified the parties that the motion

judge had "ordered all of the parties named in the [c]ourt caption to appear in

the return to arbitration," thus the arbitration would proceed with all parties,

including Glass and the Pinnex Defendants.




2
   It appears this was a misstatement by the judge, because the Pinnex
Defendants' claim was that the Award violated Pinnex's operating agreement.
                                                                              A-3918-19
                                         8
      The Pinnex Defendants filed their notice of appeal and also filed a verified

complaint and order to show cause before the chancery judge in Hudson County,

where Pinnex has its place of business. The Hudson judge entered an order on

July 10, 2020, dismissing the complaint citing lack of jurisdiction over the

matter as a result of the pending appeal. On August 25, 2020, a preliminary

arbitration hearing was held via video conference; the Pinnex defendants and

Glass did not appear. Strike and Stern agreed to proceed with the arbitration

after severing and staying any claims against the Pinnex Defendants and Glass.3

                                       II.

      The Pinnex Defendants' argument is straightforward. If the March 20

order was intended to apply to them, the judge lacked authority to compel

arbitration of Strike's claims because they have no agreement with Strike, much

less an agreement with Strike to arbitrate disputes.4 Strike contends the issue is

moot, since they and Stern have agreed to arbitrate only their respective claims


3
   Neither appellant nor respondent moved to supplement the record on appeal
to include the events occurring after entry of the March 20 order, the only order
under review. However, there is no apparent dispute regarding these events, nor
any objection by either party to including them in this opinion.
4
  As noted, the Pinnex Defendants asserted other arguments in support of their
motion to dismiss, the merits of which were not addressed by the motion judge.
However, the only issue raised on appeal relates to the authority of the motion
judge to compel the Pinnex Defendants to arbitrate Strike's claims against them.
                                                                            A-3918-19
                                        9
and have severed and deferred any claims against the Pinnex Defendants.

Alternatively, Strike argues that the judge fully intended to compel the Pinnex

Defendants' participation in the AAA arbitration and had authority to do so

under relevant case law.

      Initially, the agreement Strike and Stern reached to sever the Pinnex

Defendants from the AAA arbitration does not moot this appeal.              AAA

interpreted the March 20 order to compel arbitration of Strike's claims against

the Pinnex Defendants. The decision to sever and stay that arbitration has not

rendered the issue moot, because it only delays the interpretation AAA has

already given to the March 20 order.

      The only issue for us to resolve is whether the Pinnex Defendants can be

compelled to arbitrate Strike's claims under these facts. "De novo review applies

when appellate courts review determinations about the enforceability of

contracts, including arbitration agreements." Kernahan v. Home Warranty

Adm'r of Fla., Inc., 236 N.J. 301, 316 (2019) (citing Hirsch v. Amper Fin. Servs.,

LLC, 215 N.J. 174, 186 (2013)). Although "arbitration [i]s a favored method

for resolving disputes[] . . . [t]hat favored status . . . is not without limits."

Garfinkel v. Morristown Obstetrics & Gynecology Assocs., PA, 168 N.J. 124,

131–32 (2001). "A court must first apply 'state contract-law principles . . . [to


                                                                            A-3918-19
                                       10
determine] whether a valid agreement to arbitrate exists.'" Hirsch, 215 N.J. at

187 (alteration in original) (quoting Hojnowski v. Vans Skate Park, 187 N.J.

323, 342 (2006)). "This preliminary question, commonly referred to as

arbitrability, underscores the fundamental principle that a party must agree to

submit to arbitration." Ibid. (citing Garfinkel, 168 N.J. at 132); see also

Kernahan, 236 N.J. at 319 ("[A] court's initial inquiry must be — just as it is for

any other contract — whether the agreement to arbitrate . . . is 'the product of

mutual assent, as determined under customary principles of contract law.'"

(quoting Atalese v. U.S. Legal Servs. Grp., LP, 219 N.J. 430, 442 (2014))).

      In this case, it is undisputed that there was no agreement between Strike

and the Pinnex Defendants. Strike broadly asserts that our courts have held non-

signatories may be bound to an arbitration agreement under agency principles.

See, e.g., Hirsch, 215 N.J. at 192 ("[A]s a matter of New Jersey law, courts

properly have recognized that arbitration may be compelled by a non-signatory

against a signatory to a contract on the basis of agency principles." (citing

Alfano v. BDO Seidman, LLP, 393 N.J. Super. 560, 569–70 (App. Div. 2007)).

Strike contends that the relationships Stern had with Sokaor and the Pinnex

Defendants effectively made Stern an agent of the Pinnex Defendants, binding




                                                                             A-3918-19
                                       11
them to participate in arbitration pursuant to the Sokaor operating agreement .

We disagree.

      Initially, we note that interrelationships between the parties or disputes,

standing alone, are insufficient to compel a non-signatory to participate in the

arbitration. As we recently said, "Hirsch rejected the notion that the non-

signatory would be required to arbitrate claims simply because they were

intertwined with claims made against a signatory to the agreement." Crystal

Point Condo. Ass'n v. Kinsale Ins. Co., 466 N.J. Super. 471, 485 (App. Div.),

certif. granted, 248 N.J. 10 (2021) (citing Hirsch, 215 N.J. at 189). The facts in

Hirsch demonstrate why Strike's argument is unavailing.

      In Hirsch, the plaintiffs alleged they lost large sums of money through the

purchase of securities that were part of a "Ponzi" scheme. 215 N.J. at 180. They

sued Scudillo, who sold them the securities, as well as AFS, the financial

services firm that employed him, and SAI, a separate corporation functioning as

the broker-dealer conducting securities transactions, which compensated

Scudillo for promoting certain financial products. Ibid. The plaintiffs executed

applications with SAI to purchase certain securities, which Scudillo signed as

SAI's "registered representative" or "principal"; the agreements contained

arbitration provisions. Id. at 181–82.


                                                                            A-3918-19
                                         12
      The plaintiffs instituted arbitration against SAI and Scudillo, and they

filed a complaint against AFS; AFS answered and filed a third-party complaint

against Scudillo and SAI. Id. at 183–84. SAI moved to compel arbitration,

arguing the provisions in the applications were broad enough to cover the

disputes between it and AFS; AFS joined in the motion to compel arbitration of

the plaintiff's claims against it. Id. at 184. The trial court granted the motion,

and we affirmed. Ibid. Plaintiffs successfully petitioned for certification. Id.

at 185.

      The Court reasoned that the "arbitration clause makes no mention of other

parties aside from Scudillo, who served as SAI's representative when executing

the agreement containing the arbitration clause." Id. at 194. In the absence of

"an express contractual arbitration obligation with" any of the other parties, the

Court examined SAI's "argument that AFS . . . had standing to compel arbitration

under an agency relationship." Id. at 195. It noted that Scudillo signed the

agreement as SAI's representative, not as representative of AFS, and that SAI

shared "no corporate ownership" of AFS. Ibid.       The Court reiterated that the

"intertwinement of claims and parties" was insufficient, and there was no

evidence that AFS "expected to reap the benefits that accompany arbitration."

Ibid. The Court contrasted these facts with those presented in Alfano. Ibid.


                                                                            A-3918-19
                                       13
      In Alfano, the plaintiff executed an account agreement containing an

arbitration provision with DBSI, an indirect subsidiary of its parent company,

DB. 393 N.J. Super. at 565–66. DB disclosed to the plaintiff that DB was not

registered to sell securities in the United States, and that DBSI had acted as its

agent in the sale of securities that were now the subject of the suit. Id. at 566.

DB moved to compel arbitration, claiming that DBSI was its agent when it

executed the agreement with the plaintiff. Ibid. Explaining in detail all the facts

demonstrating that DBSI was acting as DB's agent and noting that the plaintiff

sought to avoid arbitration by "declining to name DBSI as a defendant in th[e]

action," we concluded that DB could enforce the terms of the arbitration

agreement even though it was not a signatory to the agreement. Id. at 569–70.

      Unlike in Hirsch and Alfano, where a non-signatory sought to compel

arbitration against a signatory to the arbitration agreement, here, a signatory —

Strike — seeks to compel arbitration against non-signatories — the Pinnex

Defendants and Glass. Although Stern was a common denominator in Sokaor

and Pinnex, holding interests in both, the LLCs were two separate legal entities

with separate operating agreements. Sokaor was a separate company, not a

subsidiary of Pinnex. See, e.g., Angrisani v. Fin. Tech. Ventures, LP, 402 N.J.

Super. 138, 154 (App. Div. 2008) (recognizing "situations where a party to a


                                                                             A-3918-19
                                       14
contract containing an arbitration clause seeks to bring an action based on the

contract against a non-signatory to the contract that is closely aligned to a

contracting party, such as a parent or successor corporation.").

      Strike fails to allege sufficient facts demonstrating that when Stern entered

into the Sokaor operating agreement, agreeing to submit all disputes under the

agreement to AAA arbitration, he did so as an agent for the Pinnex Defendants

or Glass. Nothing in the record demonstrates that Pinnex benefited from Stern's

agreement with Strike, which Strike acknowledges in its complaint resulted from

Stern's effort to increase his personal liquidity. See, e.g., Crystal Point, 466 N.J.

Super. at 482 ("Non[-]signatories of a contract . . . may compel arbitration or be

subject to arbitration if the nonparty is . . . a third[-]party beneficiary to the

contract." (second alteration in original) (quoting Mut. Benefit Life Ins. Co. v.

Zimmerman, 783 F. Supp. 853, 865 (D.N.J. 1992)). As a result, we reverse the

March 20 order to the extent it ordered the Pinnex Defendants and Glass to

participate in the AAA arbitration.

      We also reverse the dismissal of Strike's second amended complaint

against the Pinnex Defendants and Glass. Since she never addressed the many

arguments the Pinnex Defendants, in particular, raised in support of the motion

to dismiss, we presume the judge reached this decision only because she had


                                                                              A-3918-19
                                        15
ordered arbitration. Because we are reversing the order compelling arbitration,

we reverse the order dismissing Strike's second amended complaint. We do so

without prejudice to the Pinnex Defendants or Glass reasserting their motions to

dismiss if they choose, and we leave management of the proceedings pending

the AAA arbitration to the discretion of the trial judge.

      Strike and Stern have not cross-appealed from the March 20 order, which

also compelled them to "return" to arbitration. As a result, we affirm the order

in that regard.

      Affirmed in part; reversed in part and remanded.       We do not retain

jurisdiction.




                                                                          A-3918-19
                                       16